DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-2, 4-12, and 14-20 are pending.
Claims 3 and 13 are cancelled.
Specification
With respect to the specification, Applicant has amended the specification in order to correct for minor informalities. Therefore, the objections have been withdrawn. The amended specification will be entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hyenon-gi Kim et al. (US 2020/0126209 A1) in view of Jaehong Kim et al. (US 2020/0042796 A1) and further in view of Huang (US 2020/0090028 A1). 
Regarding claim 1, Hyeon-gi Kim et al. teaches, a method of generating an integrated feature vector (Abstract: a system and a method for detecting image forgery through a 
wherein the generating comprises: extracting the feature vector of each of the plurality of images (Para. 0015: manipulated feature extraction unit extracting image manipulated feature information from the image with enhanced features through a pre-trained convolutional neural network; Fig. 2: manipulated feature extraction unit; Para. 0022: input images; In Para. 0022, input images (i.e. multiple images) can be used, showing the feature vectors are from multiples images, not just one image); 
generating at least one among an average feature vector, a minimum feature vector and a maximum feature vector on the basis of the feature vector of each of the plurality of images (Fig. 3: max-pooling layer 138; Para. 0015: manipulated feature extraction unit extracting image manipulated feature information from the image with enhanced features through a pre-trained convolutional neural network; Fig. 2: manipulated feature extraction unit; Para. 0022: input images; As seen in Fig. 3, a maximum feature vector is generated through max-pooling for each fully connected layer (i.e. fully connected layers 1 and fully connected layers 2); Note: at least one of average, minimum, and maximum feature is present. In this case, maximum feature vector (i.e. max-pooling) is used. In Para. 0022, input images (i.e. multiple images) can be used, showing the feature vectors are from multiples images, not just one image); 
and generating the integrated feature vector including at least one among the average feature vector, the minimum feature vector and the maximum feature vector, and the feature vector of each of the plurality of images (Fig. 2: integrated feature refining unit 310; Fig. 3: max-pooling layer 138; Para. 0015: manipulated feature extraction unit extracting image manipulated feature information from the image with enhanced features through a pre-trained convolutional neural network; Fig. 2: manipulated feature extraction unit; Para. 0022: input images; As seen in Fig. 3, a maximum feature vector is generated through max-pooling for each fully connected layer (i.e. fully connected layers 1 and fully connected layers 2). The feature vectors are then integrated (i.e. integrated feature refining unit 310); Note: at least one of average, minimum, and maximum feature is present. In this case, maximum feature vector (i.e. max-pooling) is used. In Para. 0022, input images (i.e. multiple images) can be used, showing the feature vectors are from multiples images, not just one image).

However, Jaehong Kim et al. teaches, wherein the plurality of images is generated in a plurality of environments different from each other (Para. 0007: image data of various environments or various image types; Para. 0227: photographing environment may include at least one of a daytime environment, a nighttime environment, an outdoor environment, or an indoor environment).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include images from a plurality of different environments as taught by Jaehong Kim et al. into the integrated feature vector method of Hyeon-gi Kim et al. in order to generate identification information more accurately with respect to an object (Jaehong Kim et al., Para. 0011).
The combination of Hyeon-gi Kim et al. and Jaehong Kim et al. does not disclose the following limitations underlined above: generating at least one among an average feature vector, a minimum feature vector; including at least one among the average feature vector, the minimum feature vector. 
However, Huang teaches, generating at least one among an average feature vector, a minimum feature vector (Para. 0041: the average-pooling layer 441 may be replaced by a pooling layer of any type (e.g., a max-pooling layer); Note: at least one of an average, minimum, and maximum feature vector is present. In this case, the average-pooling layer (i.e. average feature vector) can also be a minimum-pooling layer (i.e. minimum feature vector) or a maximum-pooling layer (i.e. maximum feature vector)). Huang also teaches, including at Note: at least one of an average, minimum, and maximum feature vector is present. In this case, the average-pooling layer (i.e. average feature vector) can also be a minimum-pooling layer (i.e. minimum feature vector) or a maximum-pooling layer (i.e. maximum feature vector)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include an average pooling layer or pooling layer of any type by Huang into the combined feature vector method of Hyeon-gi Kim et al. and Jaehong Kim et al. in order to generate a plurality of feature points respectively corresponding to the channels (Huang, Para. 0042).
Regarding claim 2, Hyeon-gi Kim et al. teaches some of the limitations for the method of claim 1 (Abstract: a system and a method for detecting image forgery through a convolutional neural network are capable of detecting image manipulation of compressed and/or color images; Fig. 2: integrated feature refining unit 310; see claim 1 above for more details).
Hyeon-gi Kim et al. does not expressly disclose, wherein the plurality of environments comprise at least one or more among an environment in which a plurality of light sources is installed and an environment in which the object is photographed from a plurality of positions.
However, Jaehong Kim et al. teaches, wherein the plurality of environments comprise at least one or more among an environment in which a plurality of light sources is installed (Para. 0007: image data of various environments or various image types; Para. 0227: photographing environment may include at least one of a daytime environment, a nighttime environment, an a position, or an area in the image data of a target object).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include images from a plurality of different environments (i.e. lighting and position) as taught by Jaehong Kim et al. into the integrated feature vector method of Hyeon-gi Kim et al. in order to generate identification information more accurately with respect to an object (Jaehong Kim et al., Para. 0011).
The combination of Hyeon-gi Kim et al. and Jaehong Kim et al. does not disclose the following limitations in claim 1 from which claim 2 depends: generating at least one among an average feature vector, a minimum feature vector; including at least one among the average feature vector, the minimum feature vector. 
However, Huang teaches, generating at least one among an average feature vector, a minimum feature vector (Para. 0041: the average-pooling layer 441 may be replaced by a pooling layer of any type (e.g., a max-pooling layer); Note: at least one of an average, minimum, and maximum feature vector is present. In this case, the average-pooling layer (i.e. average feature vector) can also be a minimum-pooling layer (i.e. minimum feature vector) or a maximum-pooling layer (i.e. maximum feature vector)). Huang also teaches, including at least one among the average feature vector, the minimum feature vector (Para. 0041: the average-pooling layer 441 may be replaced by a pooling layer of any type (e.g., a max-pooling Note: at least one of an average, minimum, and maximum feature vector is present. In this case, the average-pooling layer (i.e. average feature vector) can also be a minimum-pooling layer (i.e. minimum feature vector) or a maximum-pooling layer (i.e. maximum feature vector)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include an average pooling layer or pooling layer of any type by Huang into the combined feature vector method of Hyeon-gi Kim et al. and Jaehong Kim et al. in order to generate a plurality of feature points respectively corresponding to the channels (Huang, Para. 0042).
Regarding claim 4, Hyeon-gi Kim et al. teaches the method of claim 1, wherein the extracting comprises extracting the feature vector of each of the plurality of images by using a plurality of feature extraction models trained on the basis of a plurality of training images (Para. 0015: manipulated feature extraction unit extracting image manipulated feature information from the image with enhanced features through a pre-trained convolutional neural network; Fig. 2: manipulated feature extraction unit; Para. 0022: input images) generated in one of the plurality of environments.
Hyeon-gi Kim et al. does not expressly disclose the following limitation underlined above: generated in one of the plurality of environments.
However, Jaehong Kim et al. teaches, generated in one of the plurality of environments (Para. 0007: image data of various environments or various image types; Para. 0227: photographing environment may include at least one of a daytime environment, a nighttime environment, an outdoor environment, or an indoor environment).

The combination of Hyeon-gi Kim et al. and Jaehong Kim et al. does not disclose the limitations of generating at least one among an average feature vector, a minimum feature vector; including at least one among the average feature vector, the minimum feature vector in claim 1 from which claim 4 depends (see claim 1 above).
However, Huang teaches, generating at least one among an average feature vector, a minimum feature vector (Para. 0041: the average-pooling layer 441 may be replaced by a pooling layer of any type (e.g., a max-pooling layer); Note: at least one of an average, minimum, and maximum feature vector is present. In this case, the average-pooling layer (i.e. average feature vector) can also be a minimum-pooling layer (i.e. minimum feature vector) or a maximum-pooling layer (i.e. maximum feature vector)). Huang also teaches, including at least one among the average feature vector, the minimum feature vector (Para. 0041: the average-pooling layer 441 may be replaced by a pooling layer of any type (e.g., a max-pooling layer); Note: at least one of an average, minimum, and maximum feature vector is present. In this case, the average-pooling layer (i.e. average feature vector) can also be a minimum-pooling layer (i.e. minimum feature vector) or a maximum-pooling layer (i.e. maximum feature vector)).
Therefore, it would have been obvious to one of ordinary skill in the art before the 
Regarding claim 5, Hyeon-gi Kim et al. teaches, the method of claim 4, wherein the plurality of feature extraction models (Para. 0015: manipulated feature extraction unit extracting image manipulated feature information from the image with enhanced features through a pre-trained convolutional neural network; Fig. 2: manipulated feature extraction unit; Para. 0022: input images) are independently trained by using initial parameters independent from each other (Para. 0019: weights of the convolutional neural network may be changed and trained according to the image).
Hyeon-gi Kim et al. does not expressly disclose the limitation of generated in one of the plurality of environments in claim 4 from which claim 5 depends (see claim 4 above).
However, Jaehong Kim et al. teaches, generated in one of the plurality of environments (Para. 0007: image data of various environments or various image types; Para. 0227: photographing environment may include at least one of a daytime environment, a nighttime environment, an outdoor environment, or an indoor environment).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include images from a plurality of different environments as taught by Jaehong Kim et al. into the integrated feature vector method of Hyeon-gi Kim et al. in order to generate identification information more accurately with respect to an object (Jaehong Kim et al., Para. 0011).

However, Huang teaches, generating at least one among an average feature vector, a minimum feature vector (Para. 0041: the average-pooling layer 441 may be replaced by a pooling layer of any type (e.g., a max-pooling layer); Note: at least one of an average, minimum, and maximum feature vector is present. In this case, the average-pooling layer (i.e. average feature vector) can also be a minimum-pooling layer (i.e. minimum feature vector) or a maximum-pooling layer (i.e. maximum feature vector)). Huang also teaches, including at least one among the average feature vector, the minimum feature vector (Para. 0041: the average-pooling layer 441 may be replaced by a pooling layer of any type (e.g., a max-pooling layer); Note: at least one of an average, minimum, and maximum feature vector is present. In this case, the average-pooling layer (i.e. average feature vector) can also be a minimum-pooling layer (i.e. minimum feature vector) or a maximum-pooling layer (i.e. maximum feature vector)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include an average pooling layer or pooling layer of any type by Huang into the combined feature vector method of Hyeon-gi Kim et al. and Jaehong Kim et al. in order to generate a plurality of feature points respectively corresponding to the channels (Huang, Para. 0042).
Regarding claim 6, Hyeon-gi Kim et al. teaches, the method of claim 4, wherein the 
Hyeon-gi Kim et al. does not expressly disclose the limitation of generated in one of the plurality of environments in claim 4 from which claim 6 depends (see claim 4 above).
However, Jaehong Kim et al. teaches, generated in one of the plurality of environments (Para. 0007: image data of various environments or various image types; Para. 0227: photographing environment may include at least one of a daytime environment, a nighttime environment, an outdoor environment, or an indoor environment).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include images from a plurality of different environments as taught by Jaehong Kim et al. into the integrated feature vector method of Hyeon-gi Kim et al. in order to generate identification information more accurately with respect to an object (Jaehong Kim et al., Para. 0011).
The combination of Hyeon-gi Kim et al. and Jaehong Kim et al. does not disclose the 
However, Huang teaches, generating at least one among an average feature vector, a minimum feature vector (Para. 0041: the average-pooling layer 441 may be replaced by a pooling layer of any type (e.g., a max-pooling layer); Note: at least one of an average, minimum, and maximum feature vector is present. In this case, the average-pooling layer (i.e. average feature vector) can also be a minimum-pooling layer (i.e. minimum feature vector) or a maximum-pooling layer (i.e. maximum feature vector)). Huang also teaches, including at least one among the average feature vector, the minimum feature vector (Para. 0041: the average-pooling layer 441 may be replaced by a pooling layer of any type (e.g., a max-pooling layer); Note: at least one of an average, minimum, and maximum feature vector is present. In this case, the average-pooling layer (i.e. average feature vector) can also be a minimum-pooling layer (i.e. minimum feature vector) or a maximum-pooling layer (i.e. maximum feature vector)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include an average pooling layer or pooling layer of any type by Huang into the combined feature vector method of Hyeon-gi Kim et al. and Jaehong Kim et al. in order to generate a plurality of feature points respectively corresponding to the channels (Huang, Para. 0042).
Regarding claim 7, Hyeon-gi Kim et al. teaches some of the limitations for the method of claim 1 from which claim 7 depends (see claim 1 above).

However, Jaehong Kim et al. teaches, wherein the plurality of images is generated in a plurality of environments different from each other (Para. 0007: image data of various environments or various image types; Para. 0227: photographing environment may include at least one of a daytime environment, a nighttime environment, an outdoor environment, or an indoor environment).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include images from a plurality of different environments as taught by Jaehong Kim et al. into the integrated feature vector method of Hyeon-gi Kim et al. in order to generate identification information more accurately with respect to an object (Jaehong Kim et al., Para. 0011).
The combination of Hyeon-gi Kim et al. and Jaehong Kim et al. does not disclose the limitations underlined above in claim 1 (generating at least one among an average feature vector, a minimum feature vector; including at least one among the average feature vector, the minimum feature vector) as well as the following limitation in claim 7: wherein the average feature vector comprises an average value of feature values at a same location in the feature vector of each of the plurality of images.
However, Huang teaches, generating at least one among an average feature vector, a minimum feature vector (Para. 0041: the average-pooling layer 441 may be replaced by a pooling layer of any type (e.g., a max-pooling layer); Note: at least one of an average, minimum, and maximum feature vector is present. In this case, the average-pooling layer (i.e. average feature vector) can also be a minimum-pooling layer (i.e. minimum feature vector) or a maximum-pooling layer (i.e. maximum feature vector)). Huang also teaches, including at least one among the average feature vector, the minimum feature vector (Para. 0041: the average-pooling layer 441 may be replaced by a pooling layer of any type (e.g., a max-pooling layer); Note: at least one of an average, minimum, and maximum feature vector is present. In this case, the average-pooling layer (i.e. average feature vector) can also be a minimum-pooling layer (i.e. minimum feature vector) or a maximum-pooling layer (i.e. maximum feature vector)). Huang also teaches, wherein the average feature vector comprises an average value of feature values at a same location in the feature vector of each of the plurality of images (Fig. 8C: plurality of average pooling layers 8410, 8420, 8430, 8440, and 8450; Para. 0065: the average-pooling layer 8410 corresponds to the cropped part 8301, the average-pooling layer 8420 corresponds to the cropped part 8302, the average pooling layer 8430 corresponds to the cropped part 8303, the average-pooling layer 8440 corresponds to the cropped part 8304, and the average-pooling layer 8450 corresponds to the cropped part 8305).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include an average pooling layer at a same location by Huang into the combined feature vector method of Hyeon-gi Kim et al. and Jaehong Kim et al. in order to generate a plurality of feature points respectively corresponding to the channels (Huang, Para. 0042).
Regarding claim 8, Hyeon-gi Kim et al. teaches some of the limitations for the method of claim 1 from which claim 8 depends (see claim 1 above).

However, Jaehong Kim et al. teaches, wherein the plurality of images is generated in a plurality of environments different from each other (Para. 0007: image data of various environments or various image types; Para. 0227: photographing environment may include at least one of a daytime environment, a nighttime environment, an outdoor environment, or an indoor environment).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include images from a plurality of different environments as taught by Jaehong Kim et al. into the integrated feature vector method of Hyeon-gi Kim et al. in order to generate identification information more accurately with respect to an object (Jaehong Kim et al., Para. 0011).
The combination of Hyeon-gi Kim et al. and Jaehong Kim et al. does not disclose the limitations underlined above in claim 1 (generating at least one among an average feature vector, a minimum feature vector; including at least one among the average feature vector, the minimum feature vector) as well as the following limitation in claim 8: wherein the minimum feature vector comprises a feature value having a minimum value among feature values at a same location in the feature vector of each of the plurality of images.
However, Huang teaches, generating at least one among an average feature vector, a minimum feature vector (Para. 0041: the average-pooling layer 441 may be replaced by a pooling layer of any type (e.g., a max-pooling layer); Note: at least one of an average, minimum, and maximum feature vector is present. In this case, the average-pooling layer (i.e. average feature vector) can also be a minimum-pooling layer (i.e. minimum feature vector) or a maximum-pooling layer (i.e. maximum feature vector)). Huang also teaches, including at least one among the average feature vector, the minimum feature vector (Para. 0041: the average-pooling layer 441 may be replaced by a pooling layer of any type (e.g., a max-pooling layer); Note: at least one of an average, minimum, and maximum feature vector is present. In this case, the average-pooling layer (i.e. average feature vector) can also be a minimum-pooling layer (i.e. minimum feature vector) or a maximum-pooling layer (i.e. maximum feature vector)). Huang also teaches, wherein the minimum feature vector comprises a feature value having a minimum value among feature values at a same location in the feature vector of each of the plurality of images (Para. 0041: the average-pooling layer 441 may be replaced by a pooling layer of any type (e.g., a max-pooling layer); Fig. 8C: plurality of average pooling layers 8410, 8420, 8430, 8440, and 8450; Para. 0065: the average-pooling layer 8410 corresponds to the cropped part 8301, the average-pooling layer 8420 corresponds to the cropped part 8302, the average pooling layer 8430 corresponds to the cropped part 8303, the average-pooling layer 8440 corresponds to the cropped part 8304, and the average-pooling layer 8450 corresponds to the cropped part 8305).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include a minimum pooling layer at a same location by Huang into the combined feature vector method of Hyeon-gi Kim et al. and Jaehong Kim et al. in order to generate a plurality of feature points respectively corresponding to the channels (Huang, Para. 0042).
Regarding claim 9, Hyeon-gi Kim et al. teaches some of the limitations for the method of claim 1 from which claim 9 depends (see claim 1 above).
Hyeon-gi Kim et al. does not expressly disclose the limitation of wherein the plurality of images is generated in a plurality of environments different from each other in claim 1 from which claim 9 depends.
However, Jaehong Kim et al. teaches, wherein the plurality of images is generated in a plurality of environments different from each other (Para. 0007: image data of various environments or various image types; Para. 0227: photographing environment may include at least one of a daytime environment, a nighttime environment, an outdoor environment, or an indoor environment).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include images from a plurality of different environments as taught by Jaehong Kim et al. into the integrated feature vector method of Hyeon-gi Kim et al. in order to generate identification information more accurately with respect to an object (Jaehong Kim et al., Para. 0011).
The combination of Hyeon-gi Kim et al. and Jaehong Kim et al. does not disclose the limitations underlined above in claim 1 (generating at least one among an average feature vector, a minimum feature vector; including at least one among the average feature vector, the minimum feature vector) as well as the following limitation in claim 9: wherein the maximum feature vector comprises a feature value having a maximum value among feature values at a same location in the feature vector of each of the plurality of images.
However, Huang teaches, generating at least one among an average feature vector, a Note: at least one of an average, minimum, and maximum feature vector is present. In this case, the average-pooling layer (i.e. average feature vector) can also be a minimum-pooling layer (i.e. minimum feature vector) or a maximum-pooling layer (i.e. maximum feature vector)). Huang also teaches, including at least one among the average feature vector, the minimum feature vector (Para. 0041: the average-pooling layer 441 may be replaced by a pooling layer of any type (e.g., a max-pooling layer); Note: at least one of an average, minimum, and maximum feature vector is present. In this case, the average-pooling layer (i.e. average feature vector) can also be a minimum-pooling layer (i.e. minimum feature vector) or a maximum-pooling layer (i.e. maximum feature vector)). Huang also teaches, wherein the maximum feature vector comprises a feature value having a maximum value among feature values at a same location in the feature vector of each of the plurality of images (Para. 0041: the average-pooling layer 441 may be replaced by a pooling layer of any type (e.g., a max-pooling layer); Fig. 8C: plurality of average pooling layers 8410, 8420, 8430, 8440, and 8450; Para. 0065: the average-pooling layer 8410 corresponds to the cropped part 8301, the average-pooling layer 8420 corresponds to the cropped part 8302, the average pooling layer 8430 corresponds to the cropped part 8303, the average-pooling layer 8440 corresponds to the cropped part 8304, and the average-pooling layer 8450 corresponds to the cropped part 8305).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include a maximum pooling layer at a same location by Huang into the combined feature vector method of Hyeon-gi Kim et al. and 
Regarding claim 10, Hyeon-gi Kim et al. teaches, the method of claim 1, further comprising classifying the object on the basis of the integrated feature vector (Fig. 2: classify (Softmax) 302, integrated feature refining unit 310).
Hyeon-gi Kim et al. does not expressly disclose the limitation of wherein the plurality of images is generated in a plurality of environments different from each other in claim 1 from which claim 10 depends.
However, Jaehong Kim et al. teaches, wherein the plurality of images is generated in a plurality of environments different from each other (Para. 0007: image data of various environments or various image types; Para. 0227: photographing environment may include at least one of a daytime environment, a nighttime environment, an outdoor environment, or an indoor environment).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include images from a plurality of different environments as taught by Jaehong Kim et al. into the integrated feature vector method of Hyeon-gi Kim et al. in order to generate identification information more accurately with respect to an object (Jaehong Kim et al., Para. 0011).
The combination of Hyeon-gi Kim et al. and Jaehong Kim et al. does not disclose the following limitations underlined in claim 1 from which claim 10 depends: generating at least one among an average feature vector, a minimum feature vector; including at least one among the average feature vector, the minimum feature vector. 
Note: at least one of an average, minimum, and maximum feature vector is present. In this case, the average-pooling layer (i.e. average feature vector) can also be a minimum-pooling layer (i.e. minimum feature vector) or a maximum-pooling layer (i.e. maximum feature vector)). Huang also teaches, including at least one among the average feature vector, the minimum feature vector (Para. 0041: the average-pooling layer 441 may be replaced by a pooling layer of any type (e.g., a max-pooling layer); Note: at least one of an average, minimum, and maximum feature vector is present. In this case, the average-pooling layer (i.e. average feature vector) can also be a minimum-pooling layer (i.e. minimum feature vector) or a maximum-pooling layer (i.e. maximum feature vector)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include an average pooling layer or pooling layer of any type by Huang into the combined feature vector method of Hyeon-gi Kim et al. and Jaehong Kim et al. in order to generate a plurality of feature points respectively corresponding to the channels (Huang, Para. 0042).
Regarding claim 11, Hyeon-gi Kim et al. teaches, an apparatus for generating an integrated feature vector (Para. 0014: system for detecting image forgery through the convolutional neural network; Fig. 2: integrated feature refining unit 310), comprising one or more processors, a memory, a communication bus and one or more programs, wherein the communication bus are configured to interconnect the one or more processors and the 
wherein the generating comprises: extracting the feature vector of each of the plurality of images (Para. 0015: manipulated feature extraction unit extracting image manipulated feature information from the image with enhanced features through a pre-trained convolutional neural network; Fig. 2: manipulated feature extraction unit; Para. 0022: input In Para. 0022, input images (i.e. multiple images) can be used, showing the feature vectors are from multiples images, not just one image); 
generating at least one among an average feature vector, a minimum feature vector and a maximum feature vector on the basis of the feature vector of each of the plurality of images (Fig. 3: max-pooling layer 138; Para. 0015: manipulated feature extraction unit extracting image manipulated feature information from the image with enhanced features through a pre-trained convolutional neural network; Fig. 2: manipulated feature extraction unit; Para. 0022: input images; As seen in Fig. 3, a maximum feature vector is generated through max-pooling for each fully connected layer (i.e. fully connected layers 1 and fully connected layers 2); Note: at least one of average, minimum, and maximum feature is present. In this case, maximum feature vector (i.e. max-pooling) is used. In Para. 0022, input images (i.e. multiple images) can be used, showing the feature vectors are from multiples images, not just one image); 
and generating the integrated feature vector including at least one among the average feature vector, the minimum feature vector and the maximum feature vector, and the feature vector of each of the plurality of images (Fig. 2: integrated feature refining unit 310; Fig. 3: max-pooling layer 138; Para. 0015: manipulated feature extraction unit extracting image manipulated feature information from the image with enhanced features through a pre-trained convolutional neural network; Fig. 2: manipulated feature extraction unit; Para. 0022: input images; As seen in Fig. 3, a maximum feature vector is generated through max-pooling for each fully connected layer (i.e. fully connected layers 1 and fully connected layers 2). The feature vectors are then integrated (i.e. integrated feature refining unit 310); Note: at least one of average, minimum, and maximum feature is present. In this case, maximum feature vector (i.e. max-pooling) is used. In Para. 0022, input images (i.e. multiple images) can be used, showing the feature vectors are from multiples images, not just one image).
Hyeon-gi Kim et al. does not expressly disclose, wherein the plurality of images is generated in a plurality of environments different from each other.
However, Jaehong Kim et al. teaches, wherein the plurality of images is generated in a plurality of environments different from each other (Para. 0007: image data of various environments or various image types; Para. 0227: photographing environment may include at least one of a daytime environment, a nighttime environment, an outdoor environment, or an indoor environment).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include images from a plurality of different environments as taught by Jaehong Kim et al. into the integrated feature vector system/apparatus of Hyeon-gi Kim et al. in order to generate identification information more accurately with respect to an object (Jaehong Kim et al., Para. 0011).
The combination of Hyeon-gi Kim et al. and Jaehong Kim et al. does not disclose the following limitations underlined above: generating at least one among an average feature vector, a minimum feature vector; including at least one among the average feature vector, the minimum feature vector. 
However, Huang teaches, generating at least one among an average feature vector, a minimum feature vector (Para. 0041: the average-pooling layer 441 may be replaced by a pooling layer of any type (e.g., a max-pooling layer); Note: at least one of an average, minimum, and maximum feature vector is present. In this case, the average-pooling layer (i.e. average feature vector) can also be a minimum-pooling layer (i.e. minimum feature vector) or a maximum-pooling layer (i.e. maximum feature vector)). Huang also teaches, including at least one among the average feature vector, the minimum feature vector (Para. 0041: the average-pooling layer 441 may be replaced by a pooling layer of any type (e.g., a max-pooling layer); Note: at least one of an average, minimum, and maximum feature vector is present. In this case, the average-pooling layer (i.e. average feature vector) can also be a minimum-pooling layer (i.e. minimum feature vector) or a maximum-pooling layer (i.e. maximum feature vector)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include an average pooling layer or pooling layer of any type by Huang into the combined feature vector method of Hyeon-gi Kim et al. and Jaehong Kim et al. in order to generate a plurality of feature points respectively corresponding to the channels (Huang, Para. 0042).
Regarding claim 12, Hyeon-gi Kim et al. teaches some of the limitations for the apparatus of claim 11 (Para. 0014: system for detecting image forgery through the convolutional neural network; Fig. 2: integrated feature refining unit 310; see claim 11 above for more details).
Hyeon-gi Kim et al. does not expressly disclose, wherein the plurality of environments comprise at least one or more among an environment in which a plurality of light sources is installed and an environment in which the object is photographed from a plurality of positions.
However, Jaehong Kim et al. teaches, wherein the plurality of environments comprise at least one or more among an environment in which a plurality of light sources is installed (Para. a position, or an area in the image data of a target object).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include images from a plurality of different environments (i.e. lighting and position) as taught by Jaehong Kim et al. into the integrated feature vector system/apparatus of Hyeon-gi Kim et al. in order to generate identification information more accurately with respect to an object (Jaehong Kim et al., Para. 0011).
The combination of Hyeon-gi Kim et al. and Jaehong Kim et al. does not disclose the following limitations underlined in claim 11 from which claim 12 depends: generating at least one among an average feature vector, a minimum feature vector; including at least one among the average feature vector, the minimum feature vector. 
However, Huang teaches, generating at least one among an average feature vector, a minimum feature vector (Para. 0041: the average-pooling layer 441 may be replaced by a pooling layer of any type (e.g., a max-pooling layer); Note: at least one of an average, minimum, and maximum feature vector is present. In this case, the average-pooling layer (i.e. average feature vector) can also be a minimum-pooling layer (i.e. minimum feature vector) or a maximum-pooling layer (i.e. maximum feature vector)). Huang also teaches, including at least one among the average feature vector, the minimum feature vector (Para. 0041: the average-pooling layer 441 may be replaced by a pooling layer of any type (e.g., a max-pooling layer); Note: at least one of an average, minimum, and maximum feature vector is present. In this case, the average-pooling layer (i.e. average feature vector) can also be a minimum-pooling layer (i.e. minimum feature vector) or a maximum-pooling layer (i.e. maximum feature vector)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include an average pooling layer or pooling layer of any type by Huang into the combined feature vector method of Hyeon-gi Kim et al. and Jaehong Kim et al. in order to generate a plurality of feature points respectively corresponding to the channels (Huang, Para. 0042).
Regarding claim 14, Hyeon-gi Kim et al. teaches, the apparatus of claim 11 (Para. 0014: system for detecting image forgery through the convolutional neural network; Fig. 2: integrated feature refining unit 310), wherein the extracting comprises extracting the feature vectors of the plurality of images by using a plurality of feature extraction models trained on the basis of a plurality of training images (Para. 0015: manipulated feature extraction unit extracting image manipulated feature information from the image with enhanced features through a pre-trained convolutional neural network; Fig. 2: manipulated feature extraction unit; Para. 0022: input images) generated in one of the plurality of environments.
Hyeon-gi Kim et al. does not expressly disclose the following limitation underlined above: generated in one of the plurality of environments.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include images from a plurality of different environments as taught by Jaehong Kim et al. into the integrated feature vector system/apparatus of Hyeon-gi Kim et al. in order to generate identification information more accurately with respect to an object (Jaehong Kim et al., Para. 0011).
The combination of Hyeon-gi Kim et al. and Jaehong Kim et al. does not disclose the limitations of generating at least one among an average feature vector, a minimum feature vector, and including at least one among the average feature vector, the minimum feature vector in claim 11 from which claim 14 depends (see claim 11 above).
However, Huang teaches, generating at least one among an average feature vector, a minimum feature vector (Para. 0041: the average-pooling layer 441 may be replaced by a pooling layer of any type (e.g., a max-pooling layer); Note: at least one of an average, minimum, and maximum feature vector is present. In this case, the average-pooling layer (i.e. average feature vector) can also be a minimum-pooling layer (i.e. minimum feature vector) or a maximum-pooling layer (i.e. maximum feature vector)). Huang also teaches, including at least one among the average feature vector, the minimum feature vector (Para. 0041: the average-pooling layer 441 may be replaced by a pooling layer of any type (e.g., a max-pooling layer); Note: at least one of an average, minimum, and maximum feature vector is present. In this case, the average-pooling layer (i.e. average feature vector) can also be a minimum-pooling layer (i.e. minimum feature vector) or a maximum-pooling layer (i.e. maximum feature vector)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include an average pooling layer or pooling layer of any type by Huang into the combined feature vector system/apparatus of Hyeon-gi Kim et al. and Jaehong Kim et al. in order to generate a plurality of feature points respectively corresponding to the channels (Huang, Para. 0042).
Regarding claim 15, Hyeon-gi Kim et al. teaches, the apparatus of claim 14 (Para. 0014: system for detecting image forgery through the convolutional neural network; Fig. 2: integrated feature refining unit 310), wherein the plurality of feature extraction models Para. 0015: manipulated feature extraction unit extracting image manipulated feature information from the image with enhanced features through a pre-trained convolutional neural network; Fig. 2: manipulated feature extraction unit; Para. 0022: input images) are independently trained by using initial parameters independent from each other (Para. 0019: weights of the convolutional neural network may be changed and trained according to the image).
Hyeon-gi Kim et al. does not expressly disclose the limitation of generated in one of the plurality of environments in claim 14 from which claim 15 depends (see claim 14 above).
However, Jaehong Kim et al. teaches, generated in one of the plurality of environments (Para. 0007: image data of various environments or various image types; Para. 0227: photographing environment may include at least one of a daytime environment, a nighttime environment, an outdoor environment, or an indoor environment).

The combination of Hyeon-gi Kim et al. and Jaehong Kim et al. does not disclose the limitations of generating at least one among an average feature vector, a minimum feature vector, and including at least one among the average feature vector, the minimum feature vector in claim 11 from which claim 14 and thus claim 15 depends.
However, Huang teaches, generating at least one among an average feature vector, a minimum feature vector (Para. 0041: the average-pooling layer 441 may be replaced by a pooling layer of any type (e.g., a max-pooling layer); Note: at least one of an average, minimum, and maximum feature vector is present. In this case, the average-pooling layer (i.e. average feature vector) can also be a minimum-pooling layer (i.e. minimum feature vector) or a maximum-pooling layer (i.e. maximum feature vector)). Huang also teaches, including at least one among the average feature vector, the minimum feature vector (Para. 0041: the average-pooling layer 441 may be replaced by a pooling layer of any type (e.g., a max-pooling layer); Note: at least one of an average, minimum, and maximum feature vector is present. In this case, the average-pooling layer (i.e. average feature vector) can also be a minimum-pooling layer (i.e. minimum feature vector) or a maximum-pooling layer (i.e. maximum feature vector)).
Therefore, it would have been obvious to one of ordinary skill in the art before the 
Regarding claim 16, Hyeon-gi Kim et al. teaches, the apparatus of claim 14 (Para. 0014: system for detecting image forgery through the convolutional neural network; Fig. 2: integrated feature refining unit 310), wherein the plurality of feature extraction models (Para. 0015: manipulated feature extraction unit extracting image manipulated feature information from the image with enhanced features through a pre-trained convolutional neural network; Fig. 2: manipulated feature extraction unit; Para. 0022: input images) are sequentially trained by using a parameter of a previously trained feature extraction model among the plurality of feature extraction models as an initial parameter of a feature extraction model to be trained currently among the plurality of feature extraction models (Para. 0019: weights of the convolutional neural network may be changed and trained according to the image; Para. 0114: the manipulated feature extraction unit 430 may have a pre-trained convolutional neural network model and/or a model in which weights are varied according to an input image).
Hyeon-gi Kim et al. does not expressly disclose the limitation of generated in one of the plurality of environments in claim 14 from which claim 16 depends (see claim 14 above).
However, Jaehong Kim et al. teaches, generated in one of the plurality of environments (Para. 0007: image data of various environments or various image types; Para. 0227: photographing environment may include at least one of a daytime environment, a nighttime environment, an outdoor environment, or an indoor environment).

The combination of Hyeon-gi Kim et al. and Jaehong Kim et al. does not disclose the limitations of generating at least one among an average feature vector, a minimum feature vector, and including at least one among the average feature vector, the minimum feature vector in claim 11 from which claim 14 and thus claim 16 depends.
However, Huang teaches, generating at least one among an average feature vector, a minimum feature vector (Para. 0041: the average-pooling layer 441 may be replaced by a pooling layer of any type (e.g., a max-pooling layer); Note: at least one of an average, minimum, and maximum feature vector is present. In this case, the average-pooling layer (i.e. average feature vector) can also be a minimum-pooling layer (i.e. minimum feature vector) or a maximum-pooling layer (i.e. maximum feature vector)). Huang also teaches, including at least one among the average feature vector, the minimum feature vector (Para. 0041: the average-pooling layer 441 may be replaced by a pooling layer of any type (e.g., a max-pooling layer); Note: at least one of an average, minimum, and maximum feature vector is present. In this case, the average-pooling layer (i.e. average feature vector) can also be a minimum-pooling layer (i.e. minimum feature vector) or a maximum-pooling layer (i.e. maximum feature vector)).
Therefore, it would have been obvious to one of ordinary skill in the art before the 
Regarding claim 17, Hyeon-gi Kim et al. teaches, the apparatus of claim 11 (Para. 0014: system for detecting image forgery through the convolutional neural network; Fig. 2: integrated feature refining unit 310).
Hyeon-gi Kim et al. does not expressly disclose the limitation of wherein the plurality of images is generated in a plurality of environments different from each other in claim 11 from which claim 17 depends (see claim 11 above).
However, Jaehong Kim et al. teaches, wherein the plurality of images is generated in a plurality of environments different from each other (Para. 0007: image data of various environments or various image types; Para. 0227: photographing environment may include at least one of a daytime environment, a nighttime environment, an outdoor environment, or an indoor environment).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include images from a plurality of different environments as taught by Jaehong Kim et al. into the integrated feature vector system/apparatus of Hyeon-gi Kim et al. in order to generate identification information more accurately with respect to an object (Jaehong Kim et al., Para. 0011).
The combination of Hyeon-gi Kim et al. and Jaehong Kim et al. does not disclose the limitations underlined above in claim 11 (generating at least one among an average feature 
However, Huang teaches, generating at least one among an average feature vector, a minimum feature vector (Para. 0041: the average-pooling layer 441 may be replaced by a pooling layer of any type (e.g., a max-pooling layer); Note: at least one of an average, minimum, and maximum feature vector is present. In this case, the average-pooling layer (i.e. average feature vector) can also be a minimum-pooling layer (i.e. minimum feature vector) or a maximum-pooling layer (i.e. maximum feature vector)). Huang also teaches, including at least one among the average feature vector, the minimum feature vector (Para. 0041: the average-pooling layer 441 may be replaced by a pooling layer of any type (e.g., a max-pooling layer); Note: at least one of an average, minimum, and maximum feature vector is present. In this case, the average-pooling layer (i.e. average feature vector) can also be a minimum-pooling layer (i.e. minimum feature vector) or a maximum-pooling layer (i.e. maximum feature vector)). Huang also teaches, wherein the average feature vector comprises an average value of feature values at a same location in the feature vector of each of the plurality of images (Fig. 8C: plurality of average pooling layers 8410, 8420, 8430, 8440, and 8450; Para. 0065: the average-pooling layer 8410 corresponds to the cropped part 8301, the average-pooling layer 8420 corresponds to the cropped part 8302, the average pooling layer 8430 corresponds to the cropped part 8303, the average-pooling layer 8440 corresponds to the cropped part 8304, and the average-pooling layer 8450 corresponds to the cropped part 8305).

Regarding claim 18, Hyeon-gi Kim et al. teaches, the apparatus of claim 11 (Para. 0014: system for detecting image forgery through the convolutional neural network; Fig. 2: integrated feature refining unit 310).
Hyeon-gi Kim et al. does not expressly disclose the limitation of wherein the plurality of images is generated in a plurality of environments different from each other in claim 11 from which claim 18 depends (see claim 11 above).
However, Jaehong Kim et al. teaches, wherein the plurality of images is generated in a plurality of environments different from each other (Para. 0007: image data of various environments or various image types; Para. 0227: photographing environment may include at least one of a daytime environment, a nighttime environment, an outdoor environment, or an indoor environment).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include images from a plurality of different environments as taught by Jaehong Kim et al. into the integrated feature vector system/apparatus of Hyeon-gi Kim et al. in order to generate identification information more accurately with respect to an object (Jaehong Kim et al., Para. 0011).
The combination of Hyeon-gi Kim et al. and Jaehong Kim et al. does not disclose the 
However, Huang teaches, generating at least one among an average feature vector, a minimum feature vector (Para. 0041: the average-pooling layer 441 may be replaced by a pooling layer of any type (e.g., a max-pooling layer); Note: at least one of an average, minimum, and maximum feature vector is present. In this case, the average-pooling layer (i.e. average feature vector) can also be a minimum-pooling layer (i.e. minimum feature vector) or a maximum-pooling layer (i.e. maximum feature vector)). Huang also teaches, including at least one among the average feature vector, the minimum feature vector (Para. 0041: the average-pooling layer 441 may be replaced by a pooling layer of any type (e.g., a max-pooling layer); Note: at least one of an average, minimum, and maximum feature vector is present. In this case, the average-pooling layer (i.e. average feature vector) can also be a minimum-pooling layer (i.e. minimum feature vector) or a maximum-pooling layer (i.e. maximum feature vector)). Huang also teaches, wherein the minimum feature vector comprises a feature value having a minimum value among feature values at a same location in the feature vector of each of the plurality of images (Para. 0041: the average-pooling layer 441 may be replaced by a pooling layer of any type (e.g., a max-pooling layer); Fig. 8C: plurality of average pooling layers 8410, 8420, 8430, 8440, and 8450; Para. 0065: the average-pooling layer 8410 corresponds to the cropped part 8301, the average-pooling layer 8420 corresponds to the cropped part 8302, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include a minimum pooling layer at a same location by Huang into the combined feature vector system/apparatus of Hyeon-gi Kim et al. and Jaehong Kim et al. in order to generate a plurality of feature points respectively corresponding to the channels (Huang, Para. 0042).
Regarding claim 19, Hyeon-gi Kim et al. teaches, the apparatus of claim 11 (Para. 0014: system for detecting image forgery through the convolutional neural network; Fig. 2: integrated feature refining unit 310).
Hyeon-gi Kim et al. does not expressly disclose the limitation of wherein the plurality of images is generated in a plurality of environments different from each other in claim 11 from which claim 19 depends (see claim 11 above).
However, Jaehong Kim et al. teaches, wherein the plurality of images is generated in a plurality of environments different from each other (Para. 0007: image data of various environments or various image types; Para. 0227: photographing environment may include at least one of a daytime environment, a nighttime environment, an outdoor environment, or an indoor environment).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include images from a plurality of different environments as taught by Jaehong Kim et al. into the integrated feature vector 
The combination of Hyeon-gi Kim et al. and Jaehong Kim et al. does not disclose is the limitations underlined above in claim 11 (generating at least one among an average feature vector, a minimum feature vector, and including at least one among the average feature vector, the minimum feature vector) as well as the following limitation in claim 19: wherein the maximum feature vector comprises a feature value having a maximum value among feature values at a same location in the feature vector of each of the plurality of images.
However, Huang teaches, generating at least one among an average feature vector, a minimum feature vector (Para. 0041: the average-pooling layer 441 may be replaced by a pooling layer of any type (e.g., a max-pooling layer); Note: at least one of an average, minimum, and maximum feature vector is present. In this case, the average-pooling layer (i.e. average feature vector) can also be a minimum-pooling layer (i.e. minimum feature vector) or a maximum-pooling layer (i.e. maximum feature vector)). Huang also teaches, including at least one among the average feature vector, the minimum feature vector (Para. 0041: the average-pooling layer 441 may be replaced by a pooling layer of any type (e.g., a max-pooling layer); Note: at least one of an average, minimum, and maximum feature vector is present. In this case, the average-pooling layer (i.e. average feature vector) can also be a minimum-pooling layer (i.e. minimum feature vector) or a maximum-pooling layer (i.e. maximum feature vector)). Huang also teaches, wherein the maximum feature vector comprises a feature value having a maximum value among feature values at a same location in the feature vector of each of the plurality of images (Para. 0041: the average-pooling layer 441 may be replaced by a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include a minimum pooling layer at a same location by Huang into the combined feature vector system/apparatus of Hyeon-gi Kim et al. and Jaehong Kim et al. in order to generate a plurality of feature points respectively corresponding to the channels (Huang, Para. 0042). 
Regarding claim 20, Hyeon-gi Kim et al. teaches, the apparatus of claim 11, wherein the one or more programs further comprise commands for executing (Fig. 2: system 10; Para. 0145: the embodiments of the present disclosure may be implemented in the form of program commands which may be executed through various constituting elements of a computer) classifying the object on the basis of the integrated feature vector (Fig. 2: classify (Softmax) 302, integrated feature refining unit 310).
Hyeon-gi Kim et al. does not expressly disclose the limitation of wherein the plurality of images is generated in a plurality of environments different from each other in claim 11 from which claim 20 depends.
However, Jaehong Kim et al. teaches, wherein the plurality of images is generated in a plurality of environments different from each other (Para. 0007: image data of various 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include images from a plurality of different environments as taught by Jaehong Kim et al. into the integrated feature vector system/apparatus of Hyeon-gi Kim et al. in order to generate identification information more accurately with respect to an object (Jaehong Kim et al., Para. 0011).
The combination of Hyeon-gi Kim et al. and Jaehong Kim et al. does not disclose the following limitations underlined in claim 11 from which claim 20 depends: generating at least one among an average feature vector, a minimum feature vector; including at least one among the average feature vector, the minimum feature vector. 
However, Huang teaches, generating at least one among an average feature vector, a minimum feature vector (Para. 0041: the average-pooling layer 441 may be replaced by a pooling layer of any type (e.g., a max-pooling layer); Note: at least one of an average, minimum, and maximum feature vector is present. In this case, the average-pooling layer (i.e. average feature vector) can also be a minimum-pooling layer (i.e. minimum feature vector) or a maximum-pooling layer (i.e. maximum feature vector)). Huang also teaches, including at least one among the average feature vector, the minimum feature vector (Para. 0041: the average-pooling layer 441 may be replaced by a pooling layer of any type (e.g., a max-pooling layer); Note: at least one of an average, minimum, and maximum feature vector is present. In this case, the average-pooling layer (i.e. average feature vector) can also be a minimum-pooling layer (i.e. minimum feature vector) or a maximum-pooling layer (i.e. maximum feature vector)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include an average pooling layer or pooling layer of any type by Huang into the combined feature vector method of Hyeon-gi Kim et al. and Jaehong Kim et al. in order to generate a plurality of feature points respectively corresponding to the channels (Huang, Para. 0042).
Response to Arguments
Applicant’s response to the last Office Action, filed on 3/26/2021, has been entered and made of record.
Claims 1-2, 4-12, and 14-20 are currently pending.
Applicant's arguments filed on 6/28/2021 have been fully considered but they are not persuasive.
Applicant, on pages 10 to 13 of the remarks, argues the prior art references do not teach or suggest the following limitations in amended claim 1: “wherein the generating comprises: extracting the feature vector of each of the plurality of images, generating at least one among an average feature vector, a minimum feature vector and a maximum feature vector on the basis of the feature vector of each of the plurality of images; and generating the integrated feature vector including at least one among the average feature vector, the minimum feature vector and the maximum feature vector, and the feature vector of each of the plurality of images.
The Examiner respectfully disagrees. Hyeon-gi Kim et al. teaches generating at least one an average feature vector, a minimum feature vector and a maximum feature vector on the basis of the feature vector of each of the plurality of images (As seen in Fig. 3, a maximum feature vector is generated through max-pooling for each fully connected layer (i.e. fully connected layers 1 and fully connected layers 2); Note: at least one of average, minimum, and maximum feature is present. In this case, maximum feature vector (i.e. max-pooling) is used. In Para. 0022, input images (i.e. multiple images) can be used, showing the feature vectors are from multiples images, not just one image); 
and generating the integrated feature vector including at least one among the average feature vector, the minimum feature vector and the maximum feature vector, and the feature vector of each of the plurality of images (As seen in Fig. 3, a maximum feature vector is generated through max-pooling for each fully connected layer (i.e. fully connected layers 1 and fully connected layers 2). The feature vectors are then integrated (i.e. integrated feature refining unit 310); Note: at least one of average, minimum, and maximum feature is present. In this case, maximum feature vector (i.e. max-pooling) is used. In Para. 0022, input images (i.e. multiple images) can be used, showing the feature vectors are from multiples images, not just one image).
Huang teaches further discloses the underlined limitations above that the feature vector can be at least one of the average feature vector, the minimum feature vector (Para. 0041: the average-pooling layer 441 may be replaced by a pooling layer of any type (e.g., a max-pooling layer); Note: at least one of an average, minimum, and maximum feature vector is present. In this case, the average-pooling layer (i.e. average feature vector) can also be a minimum-pooling layer (i.e. minimum feature vector) or a maximum-pooling layer (i.e. maximum feature vector)). 
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kashino et al. (WO 2019240281 A1, see attached machine translation) teaches integrated feature vectors (Para. 0025) and a method of averaging a plurality of feature vectors, a method of selecting the maximum value or the minimum value for each element and a method of calculating the generalized mean (Para. 0168).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniella M. DiGuglielmo/             Examiner, Art Unit 2664                                                                                                                                                                                           /NANCY BITAR/Primary Examiner, Art Unit 2664